     Case 1:20-cv-01464-NONE-BAM Document 13 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN SALAZAR,                                     Case No. 1:20-cv01464-NONE-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING DEFENDANT CLARK
                                                         TO FILE RESPONSIVE PLEADING
13           v.
                                                         THIRTY (30) DAY DEADLINE
14    CLARK, et al.,
15                       Defendants.
16

17          Plaintiff Kevin Salazar (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

18   action under 42 U.S.C. § 1983. This action was removed from Kings County Superior Court on

19   October 15, 2020 by Defendant Clark.

20          On January 15, 2021, the Court screened the first amended complaint and issued findings

21   and recommendations that this action proceed on Plaintiff’s first amended complaint against

22   Defendants Clark and Flores for deliberate indifference to the risk of harm in violation of the

23   Eighth Amendment and for negligence, and that all other claims and defendants be dismissed

24   based on Plaintiff’s failure to state claims upon which relief may be granted. (ECF No. 9.) No

25   objections were filed, and on March 5, 2021, the assigned District Judge adopted the findings and

26   recommendations in full. (ECF No. 12).

27          This action now proceeds against Defendants Clark and Flores for deliberate indifference

28   to the risk of harm in violation of the Eighth Amendment and for negligence.
                                                        1
     Case 1:20-cv-01464-NONE-BAM Document 13 Filed 03/08/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2      1. Defendant Clark’s response to the first amended complaint, filed December 14, 2020, is

 3         due within thirty (30) days from the date of service of this order; and

 4      2. Defendant Flores will be electronically served with the first amended complaint by

 5         separate order.

 6
     IT IS SO ORDERED.
 7

 8      Dated:    March 8, 2021                             /s/ Barbara   A. McAuliffe          _
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
